Exhibit 10.6
PROMISSORY NOTE
(Term Loan Facility)


$20,000,000.00
August ___, 2012



 
FOR VALUE RECEIVED, ECHO THERAPEUTICS, INC., a Delaware corporation (the
“Borrower”), with its principal place of business at 8 Penn Center, 1628 JFK
Blvd., Suite 300, Philadelphia, PA 19103, promises to pay to the order of
PLATINUM-MONTAUR LIFE SCIENCES, LLC (together with any successors or assigns,
the “Lender”) at the office of the Lender, 152 West 57th Street, 4th Floor, New
York, New York 10019, the sum of TWENTY MILLION DOLLARS and zero cents
($20,000,000.00), or, if less, the amount of all Draws advanced (and not
hereafter repaid) by the Lender pursuant to the Loan Agreement, dated on or
about the date hereof, between the Borrower and the Lender (as amended,
supplemented or modified, the “Loan Agreement”), together with interest on the
unpaid balance and all other charges, as provided below.  This Note evidences
the Term Loan Facility made under and pursuant to the Loan Agreement;
capitalized terms used herein and not otherwise defined shall have the
respective meanings given in the Loan Agreement.
 
Interest will accrue on the unpaid balance of each Draw at the Applicable Rate
and shall compound monthly.  All interest accruing on each Draw shall be due and
payable as set forth in Section 2.2(b) and Section 3.2 of the Loan Agreement.
The principal sum of each Draw shall be due and payable as set forth in Section
2.2(c) and Section 3.2 of the Loan Agreement.
 
If any payment hereunder is due on a day that is not a Business Day, such
payment shall be due and payable on the next Business Day.
 
Payments; Prepayments.  All payments hereunder shall be made by the Borrower to
the Lender in United States currency at the Lender’s address specified above (or
at such other address as the Lender may specify), in immediately available funds
(or, in the case of interest payments, in shares of Preferred Stock as set forth
in and upon the conditions of the following paragraph), on the due date
thereof.  Payments received by the Lender prior to the occurrence of an Event of
Default will be applied: first to accrued interest; second to outstanding
principal; and third to fees, expenses and other amounts due hereunder
(excluding principal and interest).  Any prepayments of principal made by the
Borrower shall be applied to installments of principal as set forth in the Loan
Agreement.  Amounts repaid with respect to the Term Loan Facility may not be
re-borrowed.
 
Subject to the terms and conditions of the Loan Agreement (including without
limitation Section 3.3 thereof), interest may be paid in shares of Preferred
Stock at the election of the Borrower.
 
Upon the occurrence of any Event of Default, Draws shall, to the extent not
prohibited under applicable law, bear interest at the Default Rate.
 
Late Payment Charge.  If a payment of principal or interest hereunder is not
made within ten (10) business days of its due date, the Borrower will pay on
demand a late payment charge equal to 5% of the amount of such late
payment.  Nothing in the preceding sentence shall affect the Lender’s right to
accelerate the maturity of this Note upon an Event of Default.
 
Default.  The occurrence of any of the following events shall constitute an
“Event of Default” hereunder:
 
(a)  
The Borrower fails to make any payment due hereunder within five (5) Business
Days after the date such payment is due; or

 
          (b) any Event of Default under and as defined in the Loan Agreement.
 
Remedies.  Upon an Event of Default, or at any time thereafter, at the option of
the Lender, all Obligations shall become immediately due and payable without
notice or demand and the Lender shall then have in any jurisdiction where
enforcement hereof is sought all other rights and remedies provided by agreement
or at law or in equity.  All rights and remedies of the Lender are cumulative
and are not exclusive of any rights or remedies provided by laws or any other
agreement, and may be exercised separately or concurrently.
 
 
-1-

--------------------------------------------------------------------------------

 
 
Waiver; Amendment.  No delay or omission on the part of the Lender in exercising
any right hereunder shall operate as a waiver of such right or of any other
right under this Note.  No waiver of any right contained in, consent to any
departure from, or amendment to any provision contained in this Note shall be
effective unless in writing and signed by the Lender, nor shall a waiver on one
occasion be construed as a waiver of any such right on any future
occasion.  Without limiting the generality of the foregoing, the acceptance by
the Lender of any late payment shall not be deemed to be a waiver of the Event
of Default arising as a consequence thereof.  Except as otherwise set forth in
the Loan Agreement, the Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and assents to any extensions
or postponements of the time of payment or any and all other indulgences under
this Note, or to any and all additions or releases of any other parties or
persons primarily or secondarily liable under this Note, which from time to time
be granted by the Lender in connection herewith regardless of the number or
period of any extensions.
 
Taxes. The Borrower agrees to indemnify the Lender from and hold it harmless
from and against any transfer taxes, documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution, delivery, and
performance of this Note; provided, however, the foregoing shall not obligate
the Borrower to indemnify or hold harmless the Lender for any taxes imposed on
or measured by the overall net income of Lender by any Governmental Authority.
 
Set-Off.  Upon and after an Event of Default and so long as an Event of Default
is continuing, without notice to the Borrower (any such notice being expressly
waived by the Borrower) to the fullest extent permitted by law, the Lender may
set off the unpaid balance of the Obligations against any debt owing by the
Lender to the Borrower, whether or not the Lender shall have made any demand
under this Note and although such Obligations may be contingent or un-matured.
 
Severability; Authorization to Complete; Paragraph Headings.  If any provision
of this Note shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Note and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  Paragraph headings are for the convenience of reference only
and are not a part of this Note and shall not affect its interpretation.
 
Certain References.  All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person, persons, entity or entities may require.  The terms “herein,”
“hereof” or “hereunder” or similar terms used in this Note refer to this entire
Note and not only to the particular provision in which the term is used.
 
Assignments. Neither this Note nor the proceeds hereof shall be assignable by
the Borrower without the Lender’s prior written consent, and any attempted
assignment authorized by the Borrower’s Board of Directors, Chief Executive
Officer, Chief Financial Officer or General Counsel without the Lender’s prior
written consent shall create a default under this Note.  Subject to the terms
and conditions of Section 9.3 of the Loan Agreement, this Note and any other
Loan Document may be assigned, in whole or in part, by the Lender and its
successors or assigns.
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first above written.
 
IN THE PRESENCE OF:
 
 
 
/s/ Kimberly Burke
Witness
 
 
ECHO THERAPEUTICS, INC.
 
 
 
By:  /s/ Christopher P. Schnittker
Name:  Christopher P. Schnittker
Title:  SVP and CFO